Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


     JESSICA C. DAVIS, individually and as
     Personal representative of the Estate of
     Legacy A. Simpkins,
                                                     S.D. Fla. Case No.
           Plaintiff,
                                                     State Case No. CACE-19-023387
     v.                                              Division: 04

     GLAXOSMITHKLINE LLC,

           Defendant.

                    GLAXOSMITHKLINE LLC’S NOTICE OF REMOVAL

          Defendant GlaxoSmithKline LLC (“GSK”) respectfully requests that, pursuant to 28

 U.S.C. §§ 1332, 1441 and 1446,1 the above-entitled action be removed to the United States District

 Court for the Southern District of Florida from the Seventeenth Judicial Circuit of Florida. In

 support of its Notice of Removal, GSK states as follows: Plaintiff filed this civil action on

 November 12, 2019, in the Seventeenth Judicial Circuit of Florida, in and for Broward County,

 Florida, styled Jessica C. Davis, et al. v GlaxoSmithKline LLC, Case No. CACE-19-023387. A

 true and correct copy of the Complaint is attached as Exhibit 1 to this Notice of Removal.

          This is one of a number of products-liability cases now pending in federal court involving

 allegations that Zofran® and/or its generic form, ondansetron, a prescription medication for

 treatment of nausea, causes birth defects in children when their mothers ingest the drug while

 pregnant. On October 13, 2015, pursuant to 28 U.S.C. § 1407, the Judicial Panel on Multidistrict

 Litigation (“JPML”) determined that these actions should be centralized and, for this reason, began

 to transfer similar lawsuits to the Honorable F. Dennis Saylor IV of the District of Massachusetts


 1
  By removing this action to this Court, GSK does not waive any defenses, objections, or motions
 available under state or federal law.
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 7



 for consolidated pretrial proceedings. (See JPML Transfer Order, Exhibit 2). The JPML reasoned

 that “[c]entralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent

 pretrial rulings on pretrial matters; and conserve the resources of the parties, their counsel and the

 judiciary.” Id. As explained below, this Court has original subject matter jurisdiction over this civil

 action pursuant to 28 U.S.C. § 1332, and the action may be removed to this Court under 28 U.S.C.

 § 1441 because (i) there is complete diversity of citizenship between Plaintiff and GSK, and (ii)

 the amount in controversy exceeds the sum or value of $75,000, exclusive of costs and interest.

 I.     THE NOTICE OF REMOVAL IS TIMELY

        To date, GSK has not been served with a complaint or summons in this case. Thus, this

 Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(1), which requires removal

 within 30 days of a defendant having been served with “a copy of the initial pleading setting forth

 the claim for relief upon which such action or proceeding is based, or within 30 days after the

 service of summons upon the defendant . . . .” See Goodyear Tire & Rubber Co. v. Fuji Photo Film

 Co., 645 F. Supp. 37, 39 n.2 (S.D. Fla. 1986) (“It is axiomatic that a defendant who receives a

 copy of the complaint prior to legal service upon him may file his petition for removal then. Lack

 of service of process is not a bar to removal.”) (internal citations omitted).

 II.    VENUE IS PROPER IN THE SOUTHERN DISTRICT OF FLORIDA

        The United States District Court for the Southern District of Florida is the proper venue for

 removal under 28 U.S.C. § 1441(a) because the Southern District of Florida encompasses Broward

 County, Florida, the forum where this suit was initiated. See 28 U.S.C. § 89(c).




                                                   2
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 7



 III.   REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT-MATTER
        JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441

        This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because (i) there is

 complete diversity between Plaintiff and GSK; and (ii) the amount in controversy exceeds $75,000,

 exclusive of interests and costs.

        A.      Diversity of Citizenship Exists Between the Parties.

        This Court has subject-matter jurisdiction under 28 U.S.C. § 1332(a) because this is a civil

 action in which the amount in controversy exceeds the sum of $75,000, exclusive of costs and

 interest, and is between citizens of different states. Removal under 28 U.S.C. § 1441(b) is

 appropriate in this matter because complete diversity of citizenship exists between Plaintiff and

 GSK, and GSK is not a citizen of Florida, the state in which this action was brought.

        Plaintiff Jessica Davis asserts claims individually and as the personal representative of the

 Estate of L.S. Plaintiff Davis is a resident and citizen of Florida. (Petition for Administration at ¶

 1, attached to Plaintiff’s Compl. as Ex. A, attached hereto as Ex. 1). L.S. was a resident and citizen

 of Florida. (Id. at ¶ 2.) GSK is, and was at the commencement of this action, a citizen of the State

 of Delaware for purposes of diversity jurisdiction. GSK is a limited liability company. For

 purposes of diversity jurisdiction, the citizenship of an LLC is determined by the citizenship of its

 members. Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1220 (11th Cir. 2017).

 The sole member of GSK is, and was at the commencement of this action, GlaxoSmithKline

 Holdings (Americas) Inc. (“GSK Holdings”). Under the Supreme Court’s ruling in Hertz Corp. v.

 Friend, 559 U.S. 77, 80–81 (2010), a corporation is a citizen of the state in which it is incorporated

 and the state in which it has its principal place of business, as determined by the “nerve center”

 test. Under this two-part analysis, because Delaware is both GSK Holdings’ state of incorporation

 and the location of its principal place of business, GSK Holdings is solely a citizen of Delaware.


                                                   3
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 7



 Therefore, GSK also is solely a Delaware citizen. See Johnson v. SmithKline Beecham Corp., 724

 F.3d 337, 356–57, 360 (3d Cir. 2013).

          B.     The Amount in Controversy Exceeds $75,000

          Removal is proper if the Court finds, by a preponderance of the evidence, that the amount

 in controversy exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. §

 1446(c)(2)(B). It is apparent from the face of the Complaint and the serious injuries alleged that

 the amount in controversy exceeds $75,000. In the Complaint, Plaintiff asserts claims for

 wrongful death and damages allegedly experienced by L.S. as a result of prenatal exposure to

 ondansetron. (Compl. ¶ 23). Specifically, Plaintiff alleges her use of ondansetron during her

 pregnancy with L.S. caused L.S. to “pass away on November 14, 2017” as a result of “(1) Neu-

 Laxova Syndrome; (2) Extreme low birth weight; (3) Cardiorespiratory Arrest.” (Compl. ¶ 20-

 21). Plaintiff “demand[s] judgment against Defendants [sic] for general damages and for such

 other and further relief, in law or in equity, to which Plaintiff may be justly entitled.” (See Compl.

 at 5).

          Although the Complaint does not demand a specific dollar amount in damages, 2 the

 Petition for Administration appended to the Complaint states that “the estate is expected to receive

 proceeds in excess of $75,000 in a future action for the wrongful death of Decedent.” (Compl. Ex,

 A, ¶ 6). Moreover, preponderance of the evidence demonstrates that the matter in controversy

 exceeds $75,000, exclusive of interest and costs. As the Supreme Court held, a removing defendant

 is not required to provide evidence to support the amount in controversy in its Notice of Removal.

 “[A]ll that is required is a ‘short and plain statement of the grounds for removal,’ including ‘a



 2
  The Complaint merely states that “amount in controversy exceeds $15,000 excluding interest,
 costs, and attorney’s fees.” (Compl. ¶ 5).

                                                   4
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 7



 plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

 Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553–54 (2014).

        The over 400 cases now pending against GSK in MDL No. 2657 located in the District of

 Massachusetts assert similar birth defect claims as those alleged by Plaintiff and seek damages in

 excess of $75,000.3 Based on the nature of the alleged injuries and claims and the requested relief,

 it is apparent that Plaintiff seeks recovery in excess of $75,000, exclusive of interest and costs. 4

 The amount in controversy, therefore, exceeds the threshold for purposes of diversity jurisdiction

 under 28 U.S.C. § 1332(a).

 IV.    FILING OF REMOVAL PAPERS

        Pursuant to 28 U.S.C. § 1446(d), GSK will promptly file a copy of this Notice of Removal

 with the Seventeenth Judicial Circuit of Florida and will serve a copy of the same upon counsel

 for Plaintiff. By filing this Notice of Removal, GSK does not waive any jurisdictional or other

 defenses that might be available to it.

        GSK reserves the right to amend or supplement this Notice of Removal.

        WHEREFORE, GSK hereby removes this action from the Seventeenth Judicial Circuit of

 Florida to the United States District Court for the Southern District of Florida, pursuant to 28


  3
   See Master Long Form Complaint and Jury Demand – Brand Zofran® Use, at ¶ 13, No. 1:15-
  md-02657-FDS (Doc. 255) (Exhibit 3).
 4
  Moreover, in cases involving allegations of congenital defects or birth injuries, juries nationwide
 have awarded plaintiffs in excess of $75,000 in damages. See, e.g., Tobin v. Astra Pharm., Inc.,
 No. 88-0350-L(CS), 1 Exp. Wit. 22873 (W.D. Ky. Mar. 8, 1991) (awarding $4.5 million to
 compensate plaintiff for congestive heart failure and heart transplant allegedly caused by use of
 defendant’s prescription medication during pregnancy); White v. Behlke, 24 Nat. J.V.R.A.7:C1,
 1000 WL 177472 (Pa. Com. Pl. Nov. 17, 2008) (awarding $20.5 million in damages for birth
 defects caused by defendant doctor’s malpractice); Estrada v. Univ. of S. Fla. Bd. of Trustees, 22
 Nat. J.V.R.A. 10:C3, 2007 WL 7952305 (Fla. Cir. Ct. July 23, 2007) (awarding $23.55 million in
 damages as a result of a doctor’s malpractice that resulted in plaintiff’s child being born with birth
 defects), collectively attached as Exhibit 4. See also Janssen Pharmaceutica, Inc. v. Bailey, 878
 So. 2d 31, 40 (Miss. 2004) (jury award of $7.5 million for supraventricular tachycardia allegedly
 caused by use of prescription drug) (verdict overturned on appeal on procedural grounds).
                                                   5
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 6 of 7



 U.S.C. §§ 1332, 1441 and 1446, and states that no further proceedings may be had in the state

 action.


 Dated: November 26, 2019                  Respectfully submitted,

                                           By: /s/ William P. Geraghty
                                           William P. Geraghty
                                           Florida Bar No. 89508
                                           wgeraghty@shb.com
                                           SHOOK, HARDY & BACON L.L.P.
                                           Miami Center, Suite 3200
                                           201 South Biscayne Boulevard
                                           Miami, Florida 33131-4332
                                           Telephone: (305) 358-5171
                                           Facsimile: (305) 358-7470

                                           Counsel for Defendant GlaxoSmithKline LLC




                                              6
Case 0:19-cv-62931-JEM Document 1 Entered on FLSD Docket 11/26/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of November, 2019, a true and correct copy of

 the foregoing has been filed via the Court’s CM/ECF case management system, and served via

 electronic mail to counsel listed below:

 A. Jordan Felix
 Florida Bar Number: 0089024
 P.O. Box 40004
 Jacksonville, FL 32203
 Phone: (904) 403-1009
 Fax: (904) 404-8356
 Email: aj@ajfesq.com
 Counsel for Plaintiff



                                              William P. Geraghty
                                              William P. Geraghty (Florida Bar No. 89508)




                                             7
